UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4460


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DIONYSIS WILLIAMS, a/k/a DD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-cr-00015-FL-1)


Submitted:   January 29, 2015             Decided:   March 13, 2015


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jorgelina E. Araneda, ARANEDA LAW FIRM, P.C., Raleigh, North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               A    federal      grand   jury       indicted      Dionysis     Williams      on

seven counts:             conspiracy to distribute and possess with intent

to distribute 280 grams or more of crack, in violation of 21

U.S.C. § 846 (2012) (Count One); distribution of a quantity of

crack on five occasions in 2010 and 2012, in violation of 21

U.S.C. § 841(a)(1) (2012) (Counts Two, Three, Five, Six, and

Seven); and possession of a firearm by a convicted felon, in

violation of 18 U.S.C §§ 922(g)(1), 924 (2012) (Count Four).

Without    a       plea    agreement,    Williams       pled       guilty    to    all    seven

counts.        The district court sentenced Williams to concurrent

165-month terms on the drug counts and a concurrent 120 months

on the firearm count.              Williams timely appeals.             For the reasons

that follow, we affirm.

               Williams first seeks to challenge the drug quantity

attributed          to     him    for    sentencing          purposes.            Generally,

unpreserved sentencing errors are reviewed for plain error. See

Fed. R. Crim. P. 52(b); United States v. Olano, 507 U.S. 725,

731–32 (1993).            However, a defendant may waive appellate review

of a sentencing issue if he raises and then knowingly withdraws

an objection to the issue before the district court.                              See United

States    v.       Horsfall,      552    F.3d       1275,    1283    (11th        Cir.   2008)

(finding       that       defendant’s    withdrawal          of    objection       to    upward

departure          precluded     appellate          review    of    departure);          United

                                                2
States v. Rodriguez, 311 F.3d 435, 437 (1st Cir. 2002) (“A party

who identifies an issue, and then explicitly withdraws it, has

waived the issue.”).

              An appellant is precluded from challenging a waived

issue on appeal.        Id.     Such a waiver is distinguishable “from a

situation in which a party fails to make a timely assertion of a

right — what courts typically call a ‘forfeiture,’” id. (quoting

Olano, 507 U.S. at 733), which, as noted above, may be reviewed

on appeal for plain error.             Olano, 507 U.S. at 733–34.                In this

case, the parties stipulated at sentencing to the drug quantity,

and   Williams      specifically      waived     his     objections       to   the    drug

weight calculations.            Williams has therefore waived appellate

review of the drug quantity attributed to him for sentencing

purposes.

              Next,   Williams      argues      that    he   was    denied     effective

assistance     of     counsel   at    sentencing.            We    decline     to    reach

Williams’ claims of ineffective assistance of counsel.                              Unless

an attorney’s ineffectiveness conclusively appears on the face

of the record, ineffective assistance claims are not generally

addressed on direct appeal.             United States v. Benton, 523 F.3d

424, 435 (4th Cir. 2008).            Instead, such claims should be raised

in a motion brought pursuant to 28 U.S.C. § 2255 (2012), in

order to permit sufficient development of the record.                               United

States   v.    Baptiste,      596    F.3d    214,      216   n.1   (4th   Cir.      2010).

                                            3
Because    there    is     no    conclusive      evidence      of     ineffective

assistance of counsel on the face of this record, we conclude

that these claims should be raised, if at all, in a § 2255

motion.

           Accordingly,         we   affirm   Williams’        sentence.       We

dispense   with     oral    argument     because       the    facts   and   legal

contentions   are   adequately       presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        4